Citation Nr: 1747154	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent from December 9, 2004 to November 4, 2011, and in excess of 30 percent from November 5, 2011 forward for the service-connected bilateral flat feet (pes planus).  

2.  Entitlement to a compensable disability rating from August 31, 2009 to January 24, 2017, and in excess of 10 percent from January 25, 2017 onward, for the service-connected gastroesophageal reflux disease (GERD) with hiatal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1984 to December 2004.  In a September 2005 VA administrative decision, VA  determined that the Veteran's active duty service from July 1984 to January 30, 1999 is deemed honorable for VA purposes and his service from January 31, 1999 to December 2004 is a bar to VA benefits under 38 C.F.R. § 3.12(c)(2).  

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2012, the Veteran and his representative appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's bilateral pes planus has been manifested by an overall disability picture that more nearly approximates severe, but not pronounced, bilateral flat foot, with symptoms of pain, accentuated on manipulation and use, characteristic callosities, and objective evidence of marked deformity not improved by orthopedic shoes or appliances; but absent symptoms of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achillis on manipulation.  
2.  From August 31, 2009, the Veteran's GERD was manifested by recurrent epigastric distress with heartburn, indigestion, reflux, with nausea, vomiting, and substernal or arm or shoulder pain; and, infrequent hematemesis or melena, but without weight loss, anemia, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  From December 9, 2004, the criteria for an increased disability rating of 30 percent, but no higher, for the service-connected bilateral pes planus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  From August 31, 2009, the criteria for the assignment of a disability rating of 30 percent, but no higher, for the service-connected GERD with hiatal hernia is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.112, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by September 2005 and September 2009 letters to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in July 2011, March 2014, and November 2016 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.  Thus, VA met its duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Bilateral Pes Planus

The Veteran contends that the 20 percent rating assigned prior to November 5, 2011 does not accurately depict the severity of his disability during that time period.  The Veteran's service-connected bilateral pes planus is currently rated as 20 percent disabling prior to November 5, 2011, and as 30 percent disabling from November 5, 2011 forward, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Because DC 5276 contemplates the diagnosis of pes planus as well as the Veteran's service-connected pes planus symptomatology, the Board concludes that the Veteran's service-connected pes planus is appropriately evaluated under DC 5276.  

Under DC 5276, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 30 percent disabling for bilateral disability and 20 percent for unilateral disability.  A 50 percent rating is awarded for bilateral pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for unilateral flatfoot of a pronounced degree.  

The words "moderate," "moderately severe," and "severe" as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  38 C.F.R. §§ 4.2, 4.6.

When assigning a disability rating for orthopedic disabilities, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Medical records from April 2005 note bilateral foot calluses at the plantar surface of the feet.  At a January 2006 VA examination, the Veteran reported pain in both feet and the use of orthotic inserts.  VA treatment records from January and April 2006 reflect that the Veteran suffered from calluses of the feet and chronic foot pain.  

In May 2007 and December 2007, the Veteran was observed by VA podiatry services with hyperkeratotic tissue at the bottom of both feet.  Arches were absent, hammer toes were present.  In a June 2007 Statement in Support of Claim, the Veteran indicated that he had received medical treatment for calluses on his feet and for "internal warts on the calluses."  

The Veteran was again observed with hyperkeratotic tissue at the bottom of both feet in April 2008.  Arches were absent, hammer toes were present.  

A November 2011 VA examination report reflects that the Veteran had pain on use of the feet, accentuated on use.  Characteristic calluses were observed bilaterally, and the Veteran reported that his feet remained symptomatic despite arch supports.  

The Board finds that the criteria for a 30 percent rating are warranted since the effective date of service connection in December 2004.  The medical evidence of record prior to the November 2011 VA examination shows that the Veteran consistently reported bilateral foot pain accentuated on use with characteristic callosities dating back to at least 2005.  The Board finds that the overall severity of the bilateral pes planus disability has been consistent for the entire period covered by this claim.  

At no time prior to November 5, 2011 has the medical and lay evidence of record supported a finding of pronounced bilateral pes planus.  The following findings were specifically noted on the November 2011 examination report:  no extreme tenderness of plantar surfaces of either foot; no decreased longitudinal arch height on weight-bearing, no objective evidence of marked pronation of the foot; the weight-bearing line does not fall over, and is not medial to, the great toe; no inward bowing of the Achilles tendon; and, no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  

Further, none of these symptoms were noted previously, and the record does not reflect that the Veteran has additional functional limitation during a flare-up or on weightbearing that has not already been considered with the assignment of the 30 percent rating.  Accordingly, the medical and lay evidence of record does not support the assignment of a disability rating in excess of 30 percent for bilateral flat foot at any time covered by this claim.  

The Board notes that a January 2017 VA examiner confirmed that the Veteran's hammer toes are, more likely than not, a progression of his service-connected pes planus.  Thus, the Board considered whether it would be appropriate to assign a separate rating for hammer toes, which are governed by the criteria under 38 C.F.R. § 4.71, Diagnostic Code 5282.  Under this code, single hammer toes warrant a noncompensable rating; and, a maximum 10 percent rating is assigned for all toes hammer, unilateral without claw foot.  The Board finds that even if that were the case, a separate compensable rating for the associated hammer toes under Diagnostic Code 5282 is not warranted as this would violate the rule against pyramiding.  38 C.F.R. § 4.14.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Here, the Board finds that the Veteran's hammer toes are accounted for in the 30 percent rating assigned for severe bilateral pes planus.  More specifically, the criteria under Diagnostic Code 5276 for severe flat foot includes "objective evidence of marked deformity (pronation, abduction, etc.)" and the evidence of record objectively demonstrates hammer toes resulting from the pes planus, which can reasonably be considered a marked deformity, particularly, where, as here, no other marked deformity of either foot was observed during the period covered by this claim.  

In light of the foregoing, and in resolving all doubt in the Veteran's favor, the Board finds that the criteria for the assignment of an initial 30 percent rating, but not higher, for the service-connected bilateral pes planus have been met since the effective date of service connection in December 2004.  

GERD with Hiatal Hernia

The Veteran's service-connected GERD with hiatal hernia is rated as noncompensable prior to January 25, 2017, and 10 percent disabling from January 25, 2017 onward.  The Veteran maintains that higher ratings are warranted.  

Symptoms of GERD are rated pursuant to the criteria for hiatal hernia by analogy under 38 C.F.R. § 4.114, DC 7346.  38 C.F.R. § 4.114.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 7346, the maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned for two or more symptoms associated with the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.
For purposes of evaluating digestive conditions, "material" weight loss is not defined.  However, "substantial weight loss" is present when there is a loss of greater than 20 percent of the baseline weight and "minor weight loss" is found with weight loss of 10 to 20 percent of the baseline weight; the losses must be sustained for three months or longer. 38 C.F.R. § 4.112.

VA outpatient treatment records show that in May 2009, the Veteran was seen complaining of vomiting small red spots of blood.  The Veteran stated that he initially vomited without blood, but after four recurrences, the blood spots began to appear.  

At an October 2009 VA examination, the Veteran reported GERD that had gotten progressively worse since service.  The examiner noted a review of the Veteran's medical records, but he did not have access to the claims file.  The examiner noted a history of hospitalization in May 2009 due to hematemesis.  Endoscopy revealed a linear erosion across the "eg" junction consistent with a healing Mallory Weiss tear.  An upper GI series revealed minimal periodic spontaneous reflux.  The Veteran was prescribed Omeprazole, 20 mg. twice daily.  His overall general health was fair.  There were no signs of anemia, significant weight loss or malnutrition.  

Although the Veteran's GERD was noted to be controlled in December 2009, albeit with medication, the Veteran was subsequently noted to have bleeding in his upper gastrointestinal area in January 2012.  

At his November 2012 hearing, the Veteran described a history of gastric disability, including burning of the stomach, dysphasia, pyrosis, regurgitation accompanied by substernal arm/shoulder pain.  He described this pain as occurring simultaneously with acid reflux with the pain shooting through his arm and radiating.  The Veteran also noted occasional recurrences of coughing up blood with phlegm.  

At a May 2014 VA examination, the Veteran reported that he continued to take continuous medication for his GERD.  The examiner noted infrequent episodes of epigastric distress, pyrosis, and sleep disturbance caused by esophageal reflux.  The Veteran reported four or more episodes per year.  
At a January 2017 VA examination, the Veteran reported that his GERD was worsening.  His PPI (proton pump inhibitor), Prilosec (previously listed by the generic name Omeprazole), was recently increased and Zantac was added.  The Veteran was noted to have persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance caused by esophageal reflux.  The Veteran also reported nausea and vomiting, with all symptoms occurring 4 or more times per year.  

Based on the medical evidence and the Veteran's statements and testimony, the Board finds that the Veteran's overall disability picture from August 31, 2009 is most consistent with the criteria for the assignment of a 30 percent rating, but not higher.  Accordingly, and with all doubt resolved in the Veteran's favor, the criteria for the assignment of a 30 percent disability rating, but not higher, are more nearly approximated for the service-connected GERD from August 31, 2009.  

At no time has the evidence of record shown that the Veteran's GERD-related symptom combination produced severe impairment of health, and neither anemia nor material weight loss was indicated on any examination report discussed above, or in the outpatient treatment records.  Accordingly, the criteria for the assignment of a rating in excess of 30 percent for the service-connected GERD with hiatal hernia are not met or approximated at any time covered by this claim.  

The Board considered whether a total disability rating for compensation based on individual unemployability (TDIU) claim has been raised by the record and finds that it has not.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record which have not already been addressed.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  


ORDER

A 30 percent rating, but no higher, for the service-connected bilateral pes planus is granted from December 9, 2004 forward, subject to the VA laws and regulations governing the payment of monetary benefits.  

A 30 percent disability rating, but not higher, for the service-connected GERD with hiatal hernia is granted from August 31, 2009 subject to the VA laws and regulations governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


